Citation Nr: 1720492	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-36 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the left knee, with scar, post-anterior cruciate ligament repair.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the right knee, with scar, post-anterior cruciate ligament repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1988 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran submitted a notice of disagreement (NOD) in October 2009 and was issued a statement of the case (SOC) in May 2010.  Following the SOC, the RO granted the Veteran an extension request for the filing of his substantive appeal, and a timely letter in lieu of a VA Form 9 pursuant to 38 C.F.R. 20.202 was filed in August 2010.  Thereafter, a formal VA Form 9 was filed in November 2010.

The Veteran was afforded a Video Conference Board Hearing before the undersigned in July 2016.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board notes that the Veteran's representative submitted statements from the Veteran's spouse without a waiver of agency of original jurisdiction (AOJ) consideration.  See July 2016 Board hearing transcript ("we're going to submit a letter from [Veteran's] wife who's an RN...do you want the regional office to look at that in the first instance...I believe so"); see also 38 C.F.R. § 20.1304 (c) (2016).  As the Veteran's claim is remanded herein, the AOJ will be able to consider such newly received evidence in the readjudication of his claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an initial rating increase for each of his knee disabilities.  Following a review of the record, the Board has determined that further development is required prior to adjudication of these matters.

The Veteran last was afforded a VA examination for his knee disabilities in February 2011.  See February 2011 VA examination.  At his hearing, the Veteran has asserted that his disability has worsened since the last examination.  Specifically, the Veteran has reported that his knee disabilities have continued to deteriorate further over time and increase in severity.  See July 2016 Board hearing transcript ("compared to what it was in 2009, I'd say it was more unstable...I have a lot more...locking in different positions...I don't do any other activities like I used to").  Furthermore, the February 2011 VA examiner did not apparently review the Veteran's complete medical record, as the Veteran was attended by a private physician following his 2009 discharge.  See February 2011 VA examination ("C File was not requested by VARO...medical records were not requested by VARO"); see also July 2016 Board hearing transcript.

As there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to evaluate fully and fairly the Veteran's increased rating claim for his knee disabilities.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that, where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, all updated treatment records must be obtained and associated with the claims file, to include assisting the Veteran with procuring private treatment records from Dr. Kenneth Fowler, and/or Pentucket Medical Associates and Lawrence General Hospital, as discussed during the July 2016 Board hearing.

Finally, as indicated previously, the Veteran's representative submitted a medical statement from the Veteran's spouse without a waiver of AOJ consideration.  Therefore, the AOJ should consider such newly received evidence in the readjudication of the Veteran's claim.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include records from 2009 to the present from Dr. Kenneth Fowler and/or Pentucket Medical Associates and Lawrence General Hospital, or any private or VA medical records relating to the claims on appeal that have not yet been associated with the record.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

2.  Afford the Veteran a VA examination to determine the current severity of his bilateral knee disabilities.  The examiner should identify and completely describe all current symptomatology, to include potential impact on the Veteran's functional employment.  

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination, to include all private medical records from Dr. Kenneth Fowler and/or Pentucket Medical Associates and Lawrence General Hospital and all statements submitted in support of the Veteran's claims from his spouse.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

3. After completion of the above, the RO must readjudicate the claims.  If any issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case then should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



